Order filed November 21, 2013.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00763-CR
                                    ____________

                     VINCENT JOHN ZAHORIK, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                 On Appeal from the County Court at Law No 2
                           Galveston County, Texas
                     Trial Court Cause No. MD-0322640


                                      ORDER
      According to information provided to this court, on August 23, 2013,
appellant filed a notice of appeal from his conviction for filing a false police report.
To date, the clerk’s record has not been filed. On October 28, 2013, the Galveston
County Clerk’s office notified this court that appellant has not made payment
arrangements for preparation of the clerk’s record. No evidence that appellant is
entitled to proceed as indigent has been filed. Therefore, this court notified
appellant that the appeal is subject to dismissal unless appellant made payment
arrangements for preparation of the clerk’s record and provided this court with
proof on or before November 12, 2013. No response was filed. Accordingly, we
issue the following order:

      The appeal will be dismissed unless appellant pays for preparation of the
clerk’s record and provides this court with proof of payment on or before
December 6, 2013. See Tex. R. App. P. 37.3(b).

                                PER CURIAM




                                       2